Title: To George Washington from Catherine Jandine Lamb, June 1776
From: Lamb, Catherine Jandine
To: Washington, George


[New York, June 1776]. States that her husband, Maj. John Lamb, commander of the Continental artillery in the northern department, was wounded and captured in the attack on Quebec and has remained a prisoner “near half a Year, waiting for that Freedom, which it is fervently wished the success of your Arms may obtain, both for him and his Country.
“Your Memorialist labouring under many Difficulties which arise from her Husband’s Situation, is under the Necessity of applying to your Excellency for the Monthly Payment of seven Pounds New York Currency, which her Husband before his Departure has allowed her out of his Pay, but which Colonel McDougall thinks himself no longer authorised to deliver to her.
“Having likewise been informed, that her said Husband, tho’ a Prisoner, is entitled to receive a pecuniary Equivalent for his Rations, she entreats your Excellency to direct, that she may receive that Equivalent, as an Addition to her Support, which is now become very precarious, her Husband being unable to remedy in this Respect a Defeciency of the Power of Attorney which he invested her with, a Defeciency, which brave Men disdain to foresee.”
